Citation Nr: 1018862	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  09-00 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disorder.

2.  Entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to July 
1955.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In June 2009, as support for his claims, the Veteran 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge of the Board.

The Veteran has since, in December 2009, submitted 
correspondence through his Congressman requesting expedited 
handling of this appeal because of financial hardship.  He 
submitted supporting documentation of his arrears.  The Board 
responded in January 2010, indicating the case was awaiting 
review by a Veterans Law Judge and, as required by law, would 
be considered according to its place on the docket.  The 
Board also indicated, however, the request for 
expedited handling because of this financial arrears would be 
considered as a motion to advance the appeal on the docket 
pursuant to 38 C.F.R. § 20.900(c), and that there would be a 
ruling on this motion by the Veterans Law Judge assigned to 
this case.  See also 38 U.S.C.A. § 7107(a).

Regrettably, and irrespective of the ruling on this motion, 
the Board must remand the claims to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.




REMAND

The Veteran contends that he injured his right shoulder and 
right knee playing football while stationed in Germany in 
1954, and that he also injured his left shoulder later that 
same year in a separate incident.  He says that he has 
chronic residual disability, had to undergo surgery after 
service for his right shoulder in 1970 or thereabouts, also 
more recently for his left shoulder in 1990 or thereabouts, 
and that his doctors have since told him that he also needs 
surgery for his right knee.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
some cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when:  (1) a layperson 
is competent to identify the medical condition, (e.g., a 
broken leg, separated shoulder), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to 
whether medical evidence is needed to demonstrate that a 
Veteran presently has the same condition he or she had in 
service or during a presumption period, or whether lay 
evidence will suffice, depends on the nature of the Veteran's 
present condition (e.g., whether the Veteran's present 
condition is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation).  Savage, 10 Vet. App. 488, 
494-97 (1997).  

Here, there is no disputing the Veteran meets the first and 
perhaps most fundamental requirement of his claims, which is 
has proof he has bilateral shoulder and right knee disorders.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In the 
absence of this proof, there could be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
service connection presupposes a current diagnosis of the 
condition claimed, to at least confirm the Veteran has it, 
and that, without this minimum level of proof, there can be 
no valid claim).  The Veteran submitted private medical 
records from numerous doctors, beginning in April 1991, 
showing that he had undergon surgery on his right shoulder.  
The most recent private treatment records are dated in June 
2008 and indicate he is receiving treatment for bilateral 
shoulder tendonitis and a medial meniscus tear of his 
right knee.  This is sufficient evidence to establish he has 
current bilateral shoulder and right knee disorders.  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that VA compensation only may be awarded 
to an applicant who has disability existing on the date of 
application, not for past disability).  See, too, McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying 
that this requirement of current disability is satisfied when 
the claimant has the disability at the time the claim for VA 
disability compensation is filed or during the pendency of 
the claim and that a claimant may be granted service 
connection even though the disability resolves prior to VA's 
adjudication of the claim).

Hence, resolution of this appeal turns of whether these 
current disorders are attributable to his military service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  

Regarding this purported correlation between his current 
disorders of the shoulders and right knee and his military 
service, the Veteran submitted lay statements in March 2008 
from three fellow soldiers attesting to the fact that in 1954 
the Veteran was experiencing problems with his shoulders and 
right knee.  He also testified under oath concerning these 
injuries during his June 2009 videoconference hearing.  In 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the 
Court addressed lay evidence as potentially competent to 
support the presence of disability, both during service and 
since, even where not corroborated by contemporaneous medical 
evidence.  The Buchanan Court, however, also indicated the 
Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.

Unfortunately, the Veteran's service treatment records (STRs) 
were destroyed in a 1973 fire at the National Personnel 
Records Center (NPRC), a military records repository in St. 
Louis, Missouri.  The RO attempted to obtain these records, 
including from the Veteran personally, and when all attempts 
were exhausted made a formal finding in April 2008 of the 
unavailability of these records.

In this circumstance, VA has a heightened duty to consider 
the applicability of the benefit-of-the-doubt rule, to assist 
the Veteran in developing the claim, and to explain the 
reasons and bases for its decision.  See Cromer v. Nicholson, 
19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 
Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

But missing or damaged STRs, alone, while indeed unfortunate, 
do not obviate the need for the Veteran to still have medical 
nexus evidence supporting his claim by suggesting a 
correlation between his currently claimed conditions and his 
military service.  See Milostan v. Brown, 4 Vet. App. 250, 
252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  
That is to say, missing or damaged STRs do not lower the 
threshold for an allowance of a claim; there is no reverse 
presumption for granting a claim.  The legal standard for 
proving a claim is not lowered; rather, the Board's 
obligation to discuss and evaluate evidence is heightened.  
See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf., Collette v. 
Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 
Vet. App. 188, 194-95 (1999).

The private treatment records the Veteran submitted in 
support of his claims do not contain any medical opinion 
concerning the etiology if his bilateral shoulder and right 
knee disorders, specifically insofar as whether they are 
related to his military service and even more so to the 1954 
injuries mentioned.  It therefore is necessary to have the 
Veteran undergo a VA compensation examination to obtain this 
necessary medical nexus opinion.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  See also 38 U.S.C.A. § 5103A(d)(2) (West 2002 
and Supp. 2009); 38 C.F.R. § 3.159(c)(4)(i) (2009).

Accordingly, the claims are REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for a VA 
compensation examination to determine the 
nature and etiology of his current 
bilateral shoulder and right knee 
disorders.  

He is hereby advised that failure to 
report for this scheduled VA examination, 
without good cause, may have adverse 
consequences on these pending claims.  

The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The claims file, including a 
complete copy of this remand, must be made 
available for review of the Veteran's 
pertinent medical and other history.

Based on a comprehensive review of the 
claims file, the examiner is asked to 
confirm the Veteran has current bilateral 
shoulder and right knee disorders.  If he 
does, then the examiner must also provide 
an opinion as to the likelihood (very 
likely, as likely as not, or unlikely) 
that any current disorders are related to 
the Veteran's military service - and 
especially to the injuries he says he 
sustained in 1954 when playing football 
while stationed in Germany.

Because the Veteran is competent to report 
the onset of shoulder and knee pain in 
service, as this requires only personal 
knowledge, not medical expertise, as it 
comes to him through his senses, the 
examiner must specifically address the 
Veteran's report of his shoulder and right 
knee pain manifesting during his military 
service in determining whether the claim 
disorders may have been originated in 
service.  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007) (holding that an 
examination was inadequate where the 
examiner did not comment on the Veteran's 
report of in-service injury and instead 
relied on the absence of evidence in the 
Veteran's service treatment records to 
provide a negative opinion).  This 
consideration is especially necessary in 
this particular instance since, 
as mentioned, the Veteran's STRs are 
unavailable - presumably destroyed in the 
1973 fire at the NPRC, the military 
records repository.

The term "as likely as not" does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.

2.  Then readjudicate the claims in light of 
the additional evidence.  If the claims are 
not granted to the Veteran's satisfaction, 
send him a supplemental statement of the case 
(SSOC) and give him an opportunity to submit 
additional evidence and/or argument in 
response before returning the file to the 
Board for further appellate consideration of 
the claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


